This action, brought by the appellee against the appellant, counted upon a promissory note. The defendant interposed pleas, in which he averred that he delivered to t’he plaintiff, as collateral security for the note sued on, a note executed by one Greer and wife; that the Greer note was due at the time of its delivery, and that while the plaintiff held it, the defendant notified and urged the plaintiff to sue said Greer on the note; that the amount thereof could have been collected by ordinary diligence, but that the plaintiff negligently failed to sue said Greer until he moved out of t'he State, whereby the defendant lost the amount of said Greer note, and was damaged in a sum exceeding the amount sued for by the plaintiff on the note in the present action, and this amount the defendant sought to set-off and recoup against the claim of the plaintiff.
Upon the trial of the case by the court without t’he intervention of a jury, the court held that the defense interposed by the defendant was not made out, and rendered judgment in favor of the plaintiff. On an appeal from said judgment, this court holds that upon the facts shown, the finding of the lower court was correct.
The judgment is affirmed.
Opinion by
Haralson, J.